BY THE COURT.
This case was taken to the Court of Appeals on appeal from the Franklin Common Pleas. John Lentz sought to ingraft a parol trust upon a deed absolute in form. The real estate in question was conveyed by the Harrington Realty & Finance Co. to one, Earns, and Jtemes Linton. The deed was absolute upoflBBfcl^e, containing no evidence of a
Lentz claimeu^fcjLthere was a parol understanding between^^fcelf and Linton, that he, Lentz, was to have^^fctó-half interest in the equity of redemption^Mjtóyed to Earns and Linton. The alleged trust was denied by Linton. Lentz prod^H evidence in support of and corroboratin^iis claim. Linton in addition to his own testimony brought in testimony of other witnesses tending to corroborate his claim and in contradiction of Lentz’s claim. The Court of Appeals held:
1. An alleged parol trust must be proven by evidence, clear, certain and beyond a reasonable doubt, and the terms must be shown by evidence clear and conclusive.
2. If the testimony of Lentz and his witnesses were substantially undisputed as to the trust, no doubt the court would declare the trust upon the parol evidence alone, but where parol evidence introduced by Lentz is met by parol evidence upon the other side of substantially equal credibility, it would be insufficient to make out Lentz’s claim.
Attorneys—John J. Lentz, Williams, Sinks & Williams for Lentz; James M. Butler, Luther L. Boger, and Claude J. Bartlett for Linton et; all of Columbus.
Lentz’s petition dismissed.